       CASE 0:19-cv-02312-DSD-DTS Document 9 Filed 01/09/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA

Libertarian Party of Minnesota, Chris                          Civil No. 19-CV-2312 (DSD/DTS)
Holbrook, Mason McElvain, Chris Dock,
and Brian McCormick,
                                                            SECRETARY’S
               Plaintiffs,                           MOTION TO DISMISS COMPLAINT
       vs.

Steve Simon, in his official capacity as the
Minnesota Secretary of State, or his
successor,

               Defendant.

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Steve Simon respectfully moves the
Court for an order dismissing all claims in Plaintiffs’ complaint for failure to state a claim upon
which relief can be granted.

       This motion is based on a memorandum of law and one or more affidavits and exhibits to
be filed in accordance with the Court’s order regarding dispositive motion procedure, and on all
the files, records, and proceedings herein.

Dated: January 9, 2020                    Respectfully submitted,

                                          KEITH ELLISON
                                          Attorney General
                                          State of Minnesota

                                          s/ Nathan J. Hartshorn
                                          NATHAN J. HARTSHORN
                                          Assistant Attorney General
                                          Atty. Reg. No. 0320602

                                          445 Minnesota Street, Suite 1400
                                          St. Paul, Minnesota 55101-2131
                                          (651) 757-1252 (Voice)
                                          (651) 297-1235 (Fax)
                                          nathan.hartshorn@ag.state.mn.us

                                          ATTORNEY FOR STEVE SIMON, IN HIS
                                          OFFICIAL CAPACITY AS THE
                                          MINNESOTA SECRETARY OF STATE
